Graves, J.:
A review is asked by relator of proceedings for a discontinuance of a piece of a public highway known as the “ Lozen road,” in the township of China. A brief is furnished on his side, but the town authorities do not appear. The objection to the proceedings relates to notice, and in this respect the record presents the same difficulty pointed out in Ross v. High*15way Commissioners of Taylor, 32 Mich., 301; and that case explicitly decides this, unless the *peculiar sitúation of the relator creates an exception. He owns forty acres lying a little back, and a private way therefrom, two rods wide, extending to the piece of public highway ordered discontinued. Neither the private way or the land it accommodates has any other outlet. Therefore the effect of the discontinuance is to deprive the relator of access to his premises. We think the circumstance that the forty-acre, parcel does not come to the highway does not deprive him of the right to notice or the right to be heard. For the purpose of the proceeding to discontinue, the narrow strip of private way is an addition to the parcel lying back. His right does not depend on the width or use of his holding connected with the public highway, but on the fact of his having a holding connected with it. As a consequence, his right is in itself as perfect as it would be if he owned and occupied for a mile along the highway; accordingly the case referred to is decisive against the validity of the proceedings to discontinue, and they must be quashed, with costs to the relator.
The other justices concurred.